DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 07/16/2021.  Claims 1-2, 4, 7, 10-11, 13, 16-18, and 20-23 have been amended.  Claims 8-9, and 24-25 have been canceled.  Claims 1-7, 10-23 are pending in this Office Action. 

Remark
Claims 1, 7, 10, 16-17 have been amended to overcome the first paragraph of 35 U.S.C. 112(a) rejection and the second paragraph of 35 U.S.C. 112(b) rejection. The rejections are withdrawn.  Reviewing applicant’s remark/argument regarding the 35 U.S.C. 101 rejection of claims 1-7, 10-23, the rejection is withdrawn.

Allowable Subject Matter
Claims 1-7, 10-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of made of record:
Kang (US 2015/0227528) teaches encoding, by a computer, a number of sentiment attributes of the user query(para.[0011] lines 14-16, [0056]); observing, by the computer, the sentiment attribute to generate spin value, wherein each spin value is mapped to a particular sentiment key term by natural language processor(fig. 5-7, and para.[0057]); deriving, by the computer, a sentiment value for each sentiment key term of the user query based on the generated spin value (fig. 5-7, and para.[0057]); determining, by the computer, a total sentiment of the user query by combining derived sentiment values corresponding to each sentiment key term of the user query (fig.2, and para.[0050],[0052]-[0054], [0061], and [0088]).
Qiao (US 2013/0018875) teaches symbolic representations of operations on data bits within a computer memory (Qiao: para.[0044]).
Sandland  (US 10,984,034) teaches the natural language text response is generating according to a sentence template (Sandland: col. 16 lines 46-56: the template is customize to generate the response). 
However, the prior arts in record do not disclose identifying, by the computer, a second set of sentiment key terms that are correlated to sentiment key terms of the user query through quantum entanglement; generating, by the computer, a natural language text response to the user query based on the determined total sentiment of the user query and the second set of sentiment key terms according to mappings of spin values to the sentiment key terms of the user query as recited in independent claim 1, and similar claimed elements in claims 10, and 17.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






09/03/2021
/THU NGUYET T LE/Primary Examiner, Art Unit 2162